Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31     Desc
                           Main Document    Page 1 of 29



  1 Ronald Richards (CA Bar No. 176246)
      ron@ronaldrichards.com
  2 Morani Stelmach (CA Bar No. 296670)
      morani@ronadlrichards.com
  3 Law Offices of Ronald Richards & Associates, APC
    P.O. Box 11480
  4 Beverly Hills, California 90213
    Telephone: 310.556.1001
  5 Facsimile: 310.277.3325

  6 Special Litigation Counsel for Elissa D. Miller, Chapter 7 Trustee

  7

  8                          UNITED STATES BANKRUPTCY COURT

  9             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 10
      In re                                        Case No. 2:20-bk-21022-BR
 11
      GIRARDI KEESE                                Chapter 7
 12
                                                   NOTICE OF MOTION AND MOTION FOR
 13                                                ORDER REQUIRING EXAMINATION
                   Debtor.                         AND PRODUCTION OF DOCUMENTS
 14                                                BY ULLMAN ACCOUNTANCY CORP.
                                                   AND MICHAEL J. ULLMAN PURSUANT
 15                                                TO RULE 2004 OF THE FEDERAL
                                                   RULES OF BANKRUPTCY
 16                                                PROCEDURE; MEMORANDUM OF
                                                   POINTS AND AUTHORITIES;
 17                                                DECLARATION OF RONALD
                                                   RICHARDS IN SUPPORT THEREOF
 18
                                                   DATE:
 19                                                TIME:  [No Hearing Required]
                                                   PLACE:
 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31          Desc
                            Main Document    Page 2 of 29



  1

  2 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

  3 THE DEBTOR, ULLMAN ACCOUNTANCY CORP AND MICHAEL J. ULLMAN, AND

  4 OTHER INTERESTED PARTIES:

  5                PLEASE TAKE NOTICE that, pursuant to this “Notice of Motion and Motion

  6 for Order Requiring Production of Documents Pursuant to Rule 2004 of the Federal Rules

  7 of Bankruptcy Procedure; Memorandum of Points and Authorities; Declaration of Ronald

  8 Richards in Support Thereof” (the “Motion”), Elissa D. Miller (the “Trustee”), the duly

  9 appointed, qualified, and acting chapter 7 trustee for the estate of the debtor Girardi

 10 Keese (the “Debtor”), respectfully requests, pursuant to Rule 2004 of the Federal Rules

 11 of Bankruptcy Procedure and Local Bankruptcy Rule 2004-1, an order directing ULLMAN

 12 ACCOUNTANCY CORP AND MICHAEL J. ULLMAN collectively (“Ullman”) to produce

 13 the documents identified in Exhibit “A” attached hereto (the “Requested Documents”) by

 14 no later than July 21, 2021, and that Ullman appear for examination, under oath, and that

 15 such examination take place on July 23, 2021, at 1:00 p.m., Pacific Time.

 16                PLEASE TAKE FURTHER NOTICE that, in light of anticipated continuation

 17 of office closures related to the COVID-19 pandemic, the Trustee requests that the

 18 documents be produced electronically by email to ron@ronaldrichards.com and
 19 morani@ronaldrichards.com.

 20                PLEASE TAKE FURTHER NOTICE that, in light of anticipated continuation

 21 of office closures related to the COVID-19 pandemic, the examination shall take place via

 22 “zoom.com” and the instructions for the zoom meeting shall be provided to Ullman no

 23 later than July 21, 2021.

 24                PLEASE TAKE FURTHER NOTICE that this Motion is brought in

 25 accordance with Rule 2004 of the Federal Rules of Bankruptcy Procedure and Local

 26 Bankruptcy Rule 2004-1, in light of the fact that no adversary proceeding is pending in

 27 which Ullman is a party, and is made on the grounds that the examination is necessary

 28 for the Trustee to ascertain and discover assets of the estate including, without limitation,


                                                   2
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31          Desc
                           Main Document    Page 3 of 29



  1 possible avoidance power claims against, among others, Erika Girardi aka Erika Jayne

  2 aka Erika Chahoy and her affiliated entities. Due to the limited scope of this Motion, the

  3 Trustee anticipates that further document production(s) and examination(s) may be

  4 necessary.

  5                PLEASE TAKE FURTHER NOTICE that this Motion is based on the

  6 attached memorandum of points and authorities, the attached exhibits, and the file in this

  7 case, of which the Court is requested to take judicial notice.

  8                PLEASE TAKE FURTHER NOTICE that, unless otherwise ordered by the

  9 Court, this Motion will be ruled on without a hearing pursuant to Local Bankruptcy Rule

 10 9013-1(p).

 11                PLEASE TAKE FURTHER NOTICE that, since Ullman is not the debtor,

 12 the Trustee also will be issuing a subpoena pursuant to Rule 9016 of the Federal Rules

 13 of Bankruptcy Procedure and Rule 45 of the Federal Rules of Civil Procedure, which will

 14 be served after the order granting the Motion is entered.

 15                PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy

 16 Rule 2004-1(f), the party whose examination is requested may file a motion for protective

 17 order if grounds exist under Rule 7026 of the Federal Rules of Bankruptcy Procedure and

 18 Rule 26(c) of the Federal Rules of Civil Procedure. A motion for protective order must be
 19 filed and served not less than fourteen (14) days before the date of the examination, and

 20 set for hearing not less than two (2) days before the scheduled examination, unless an

 21 order setting hearing on shortened notice is granted by the court pursuant to Local

 22 Bankruptcy Rule 9075-1. The parties may stipulate, or the court may order, that the

 23 examination be postponed so that the motion for protective order can be heard on regular

 24 notice under Local Bankruptcy Rule 9013-1.

 25                WHEREFORE, the Trustee respectfully requests that the Court enter an

 26 order:

 27                1.     granting the Motion;

 28


                                                  3
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31               Desc
                           Main Document    Page 4 of 29



  1               2.     directing ULLMAN ACCOUNTANCY CORP and Michael J. Ullman to

  2 produce the documents identified in Exhibit “A” by no later than 5:00 p.m. on July 21,

  3 2021, and that such documents be produced electronically by email to

  4 ron@ronaldrichards.com and morani@ronaldrichards.com;

  5               3.     directing ULLMAN ACCOUNTANCY CORP and Michael J. Ullman to

  6 appear for examination, under oath, on July 23, 2021, at 1:00 p.m., Pacific Time, with the

  7 examination to take place via “zoom.com”;

  8               4.     retaining jurisdiction to consider any additional request for

  9 information and documents on appropriate notice; and

 10               5.     granting such other and further relief as this Court deems just and

 11 proper under the circumstances.

 12 DATED: June 23, 2021                   Law Offices of Ronald Richards & Associates, APC

 13

 14
                                           By: /s/ Ronald Richards       _________________
 15                                            Ronald Richards
                                               Special Litigation Counsel for Elissa D. Miller,
 16                                            Chapter 7 Trustee
 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                  4
Case 2:20-bk-21022-BR          Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31                    Desc
                                Main Document    Page 5 of 29



  1                         MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                        I.

  3                                       PREFATORY STATEMENT

  4                   In order to uncover the whereabouts of potential assets of the estate,

  5 including the location of millions of dollars of litigation settlement proceeds or other firm

  6 assets which may have been fraudulently transferred to Erika Girardi aka Erika Jayne

  7 aka Erika Chahoy and her affiliated entities (collectively, “Erika”), the Trustee must

  8 examine witnesses who may have first-hand knowledge of this widespread fraud.

  9 ULLMAN ACCOUNTANCY CORP and Michael J. Ullman, who are Erika’s accountants

 10 and business managers, are one such witnesses. Because the Motion’s aim is to

 11 uncover potential recipients of fraudulently transferred monies, and will aid the Trustee in

 12 fulfilling her fiduciary duties to creditors by enabling her to access key financial

 13 information relative to the Debtor’s business operations and potential avoidance actions,

 14 the Motion must be granted.

 15                                                       II.

 16                                       RELEVANT BACKGROUND

 17                   Girardi Keese (the “Debtor”) was, before its downfall, a highly regarded

 18 plaintiff’s law firm based in Los Angeles, California. As the layers of the onion began to
 19 be peeled back, it was discovered that a wide-spread fraud had been perpetrated, to the

 20 detriment of scores of litigants who placed their trust in the Debtor and its widely-known

 21 founder, Thomas Girardi (“Girardi”). As a result of the unearthed information, on

 22 December 18, 2020, petitioning creditors Jill O’Callahan, as successor in interest to

 23 James O’Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio,

 24 and Kimberly Archie (collectively, the “Petitioning Creditors”) filed an involuntary chapter

 25 7 bankruptcy petition against the Debtor. 1

 26

 27   1
       The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition against Thomas V.
      Girardi, which is currently pending as Case No. 2:20-bk-21020-BR.
 28


                                                           5
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                           Main Document    Page 6 of 29



  1                On December 24, 2020, the Petitioning Creditors filed a “Motion for

  2 Appointment of Interim Trustee Pursuant to 11 U.S.C. § 303(g)” (the “Interim Trustee

  3 Motion”) [Docket No. 12]. The Court entered an order granting the Interim Trustee

  4 Motion on January 5, 2021 [Docket No. 45] and, on January 6, 2021, the Trustee was

  5 appointed as the interim trustee. On January 13, 2021, the Court entered its “Order

  6 Directing: (1) The Clerk of Court to Immediately Enter an Order for Relief Under Chapter

  7 7; (2) the United States Trustee to Immediately Appoint a Chapter 7 Trustee; (3) the

  8 Debtor to File All Schedules and Related Documentation for Chapter 7 Case Within

  9 Fourteen Days of the Entry of This Order; and (4) Vacating February 16, 2021 Status

 10 Conference” [Docket No. 68]. The same day, the Clerk of Court entered an order for

 11 relief against the Debtor, and the Trustee was subsequently appointed and accepted her

 12 appointment in the Debtor’s case.

 13                The Trustee is six months into her administration of the estate, and is

 14 beginning to unravel the numerous transactions which may be avoidable and recoverable

 15 for the benefit of creditors. Among the possible assets to be recovered are the millions of

 16 dollars of settlement proceeds which the Debtor may have transferred to Erika. The

 17 Trustee’s Special Litigation Counsel (“SLC”) has already corroborated that settlement

 18 funds were diverted to Erika. The SLC for the Trustee has already confirmed that the
 19 Debtor has admitted in numerous filed tax documents that Erika’s related companies

 20 have received over $20,000,000 according to the tax documents spanning multiple years.

 21 Erika has created a new company AFTER the news broke of this scandal which appears

 22 to simply be a successor company. Erika has multiple financial accounts and the

 23 Debtor’s books show Erika owes large receivables to the Debtor. Erika has refused to

 24 provide access to her management company, her CPA which also houses her

 25 management company, any books and records of EJ Global or any of her affiliated

 26 companies. As each day goes by, Erika has been publicly dissipating community assets

 27 by selling her clothes on public websites, flaunting large jewels on social media and on

 28 television, and has done nothing to assist in return structured firm payments being made


                                                  6
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                            Main Document    Page 7 of 29



  1 to her instead of the firm by the California lottery, notwithstanding she was contacted

  2 through counsel over twelve days ago.

  3                Moreover, to further hide assets, she has created a successor company

  4 using the same CPA and management company.

  5                Michael J. Ullman, the target of this motion, is the agent of process for

  6 Pretty Mess Inc., the successor company referenced above. Erika is using his business

  7 address for her own corporate address. This creates a potential conflict but more

  8 importantly, he has control of all of her business records. Her office is at her business

  9 manager and CPA’s office, on Sunset Blvd.. The entity was created on February 23,

 10 2021, in the middle of this bankruptcy.

 11                At every turn, Erika has used the glam to continue to aid and abet this sham

 12 transactions that have been occurring with respect to large transfers of assets from the

 13 Debtor to Erika. Moreover, the Trustee has received zero cooperation from Erika which

 14 is constant with someone hiding assets.

 15                To the extent Erika has spent the $20,000,000 plus that is showed owed to

 16 the Debtor, the SLC will bring an action for a money judgment for any Debtor funds

 17 received then spent.

 18                On November 3, 2020, Erika filed for divorce in the Los Angeles Superior

 19 Court, Case Number: 20STFL11050, entitled GIRARDI, ERIKA VS GIRARDI, THOMAS

 20 VINCENT. The case is stayed pending the personal bankruptcy of Thomas Girardi and

 21 his conservatorship. Thomas Girardi’s attorney is Michael Abrams. Erika Girardi’s family

 22 law attorney is Larry A. Ginsburg.

 23                This filing was done before the involuntary bankruptcy. There are

 24 communications with counsel for Erika, financial statements, discloses, and non-

 25 privileged documents that are provided to divorce counsel.

 26                Furthermore, Michael J. Ullman was paid for his services. The incoming

 27 wire or check payments will provide accounts. How those accounts were capitalized and

 28 who paid her legal fees will provide valuable information to recover assets. It will also


                                                  7
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                            Main Document    Page 8 of 29



  1 potentially identify any aiders and abettors assisting Erika in hiding the Debtor’s assets.

  2 Payments to an attorney are not privileged nor are Harris Ullman’s financial records.

  3                In order to assist her in the performance of her statutory duties, on April 26,

  4 2021, the Trustee filed an application seeking to employ the Law Offices of Ronald

  5 Richards & Associates, APC (“Richards APC”) as her special litigation counsel to

  6 investigate and, if warranted, sue Erika. The Court overruled Erika’s objection to the

  7 Trustee’s application, and an order authorizing the employment of Richards APC was

  8 entered on June 10, 2021. Not surprisingly, it was only Erika, a non-creditor who

  9 objected to the appointment.

 10                On June 10, 2021, the SLC sent a demand to Erika’s attorney demanding

 11 repayment of a Girardi Keese fee that was improperly assigned to Erika.        Erika has

 12 received for years this improper assignment of the Debtor’s attorney fee portion arising

 13 from a client settlement instead of the money going to the firm. The irrefutable evidence

 14 was provided to Erika’s counsel which included a notarized form signed by Erika and

 15 other irrefutable evidence including a court order. Despite numerous communications

 16 asking Erika’s counsel to confirm receipt of the demand, no response or acknowledgment

 17 was provided. Twelve days have passed, and this detailed letter remained unanswered.

 18                On June 15, 2021, Erika’s attorneys filed a motion to withdraw alleging a

 19 breakdown in the relationship which suggests of a loss of client control.

 20                On June 15, 2021, Thomas Girardi’s trustee filed a motion seeking relief

 21 from stay to pursue a third party state debtor’s exam against Erika.

 22                On June 17, 2021, Erika’s attorneys withdrew their motion to withdraw as

 23 counsel.

 24                Due to the mounting legal matters, the SLC is concerned that absent the

 25 investigation occurring rapidly, Erika may further dissipate the Debtor’s assets. The

 26 necessity to trace her money and investigate the receipt of funds, her purchases

 27 including the bling and the glam, (diamonds and high expenditures of beauty

 28 maintenance, etc.) has become more heightened by these recent events. Erika has


                                                   8
Case 2:20-bk-21022-BR       Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31            Desc
                             Main Document    Page 9 of 29



  1 repeatedly referenced a lack of any concern for her expenditures and lifestyle in the face

  2 of a $50,000,000 plus loss and unaccounted funds from his husbands law firm and their

  3 personal joint financial estate. As recently as yesterday, she callously sent out on social

  4 medial her bewilderment why people would continue to be upset at her displays of wealth

  5 (glam) while at a gas station, not-withstanding this money could be the Debtor’s and

  6 clients of the Debtor’s settlement proceeds, as well as other lenders and attorneys who

  7 have been cheated out of their money.

  8                 To determine if funds Erika used to pay Ullman Accountancy Corp and

  9 Michael J. Ullman (“Ullman”), her accountants and business manager, with funds that

 10 were fraudulently procured from the Debtor, it is necessary for Ullman to produce key

 11 financial documents and be subject to testimony under oath. Furthermore, Ullman is the

 12 true insider as they manage all of her money and businesses. Specifically, the Trustee’s

 13 investigation already has uncovered transfers of assets to Erika that purportedly belong

 14 to the Debtor. This Rule 2004 examination seeks financial records from a third party who

 15 handles all of Erika’s finances for her various companies, uses its business address for

 16 financial and corporate records, and has the most knowledge of deposits and cash flow

 17 of Erika. He will also have communications with her attorneys and with Erika about

 18 financial transactions and the movement of money. There is no privilege associated with
 19 the requested documents as they are financial records Ullman received from Erika,

 20 manages for Erika, or receives from Erika’s banks. Also, all the financial statements her

 21 prepares for Erika or his accountant notes for Erika are not privileged. All the checks

 22 and wires he initiates for Erika or receives or initiates for Erika are not privileged.

 23                 As noted, since there is no pending adversary proceeding between the

 24 Trustee and Ullman, Rule 2004 is the proper vehicle for the Trustee to obtain the

 25 necessary financial records.

 26

 27

 28


                                                    9
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                           Main Document     Page 10 of 29



  1                                               III.

  2         THE COURT SHOULD ORDER ULLMAN TO PRODUCE THE REQUESTED

  3                   DOCUMENTS AND ATTEND AN ORAL EXAMINATION

  4                   PURSUANT TO RULE 2004 OF THE FEDERAL RULES

  5                              OF BANKRUPTCY PROCEDURE

  6                Rule 2004 provides that “[o]n motion of any party in interest, the court may

  7 order the examination of any entity.” Fed. R. Bank. P. 2004(a). The scope of the

  8 examination may relate to “the acts, conduct, or property or to the liabilities and financial

  9 condition of the debtor, or to any matter which may affect the administration of the

 10 debtor’s estate, or to the debtor’s right to a discharge,” as well as matters regarding “the

 11 operation of the Debtor’s business, the source of any money acquired or to be acquired

 12 by the Debtor for purposes of consummating a plan and the consideration give or offered

 13 therefor, and other matters relevant to the case and the formulation of a plan.” Fed. R.

 14 Bank. P. 2004(b). Thus, the purpose of the examination is to “view the condition and

 15 whereabouts of the bankrupt’s estate.” Keene Corp. v. Johns-Manville Corp. (In re

 16 Johns-Manville), 42 B.R. 362, 364 (Bankr. S.D.N.Y. 1984). Furthermore, Rule 2004 also

 17 provides for an order requiring the production of documents in connection with the Rule

 18 2004 examination. Fed. R. Bank. P. 2004(c).
 19                Courts routinely permit a wide range of inquiry pursuant to Rule 2004. See

 20 In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991)

 21 (scope of a Rule 2004 examination is very broad, broader even than discovery under the

 22 Federal Rules of Civil Procedure); In re Table Talk, Inc., 51 B.R. 143, 145 (Bankr. D.

 23 Mass. 1985) (courts uniformly recognize that the scope of a Rule 2004 examination is

 24 “unfettered and broad”); In re Mittco, Inc., 44 B.R. 35, 36 (Bankr. E.D. Wis. 1984) (“The

 25 scope of inquiry under Bankruptcy Rule 2004 is very broad. Great latitude of inquiry is

 26 ordinarily permitted.”). As the bankruptcy court explained in In re Mantolesky, 14 B.R.

 27 973 (Bankr. D. Mass. 1981):

 28


                                                  10
Case 2:20-bk-21022-BR       Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                            Main Document     Page 11 of 29



  1                  Rule 205 [now Rule 2004] provides all interested parties a

  2                  mechanism for the investigation and reconstruction of the

  3                  debtor’s affairs. That mechanism may cut a broad swath

  4                  through the debtor’s affairs, those associated with him, and

  5                  those who might have had business dealings with him.

  6                  Further, those persons who might have been closely

  7                  connected with the debtor in his business arrangements, or

  8                  who even participated in them, will most likely be exposed to

  9                  the most extensive inquiry.

 10 Id., at 976.

 11                  In short, under the broad scope of Rule 2004(b), an examination of the

 12 debtor, or third parties with relevant information regarding assets of the estate, is

 13 inquisitorial in nature, and consequently the field of inquiry is wide. Within the limitations

 14 prescribed, any question is permissible which seeks to ascertain facts concerning the

 15 debtor’s conduct, property, and financial affairs. An examination pursuant to Rule 2004

 16 may therefore “cut a broad swath through the debtor’s affairs.” Johns-Manville, 42 B.R.

 17 at 364.

 18                  Relative to this case, the Trustee seeks documents from Ullman regarding
 19 the source of funds used to pay the attorney fee and retainer payments for Erika’s

 20 counsel, as well as other financial documents which may be relevant to the Trustee’s

 21 investigation. The Trustee seeks to discover the identity of the sources of payments

 22 made to Ullman to determine, among other things, whether the funds can be traced to the

 23 Debtor, or were funds fraudulently procured from the Debtor.       Emails and other

 24 communications to Erika, her attorneys, and others, are important for the SLC’s

 25 investigation.

 26                  Since the requested document production cannot proceed under Rules

 27 7034 or 9014 of the Federal Rules of Bankruptcy Procedure - since no adversary

 28 proceeding or contested matter has been commenced with respect to the specific issues


                                                   11
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31          Desc
                          Main Document     Page 12 of 29



  1 and transactions Creditors wish to investigate through these requests - the requested

  2 document production and examination is appropriate under Rule 2004.

  3                                              IV.

  4             PLACE OF RESIDENCE AND/OR EMPLOYMENT OF EXAMINEE

  5                The Trustee is informed that the principal business address of Ullman

  6 Accountancy Corp is 9200 Sunset Blvd. Suite 600, West Hollywood, CA 90069.

  7                (This information is being provided pursuant to Local Bankruptcy Rule

  8 2004-1).

  9                                              V.

 10                                    MEET AND CONFER

 11                The Trustee SLC contacted Michael Ullman’s office on June 23, 2021. He

 12 spoke with Mr. Ullman’s assistant Kathleen P. (Last name omitted for privacy). She

 13 acknowledged receipt of the meet and confer email confirming that Erika’s accountant

 14 would want a court order to release her documents. SLC followed up and requested an

 15 acknowledgement of the position set forth in the email. SLC called a third time and sent a

 16 second email. Suddenly, Mr. Ullman had to leave the office for an “emergency” meeting.

 17 SLC advised he could not force participation in a meet and confer. SLC believes he has

 18 attempted to satisfy this requirement in good faith. See declaration of Ronald Richards,
 19 affixed hereto.

 20                                              VI.

 21                               LOCATION OF EXAMINATION

 22                Rule 2004(c) provides that “[t]he attendance of an entity for examination

 23 and for the production of documents, whether the examination is to be conducted within

 24 or without the district in which the case is pending, may be compelled as provided in Rule

 25 9016 for the attendance of a witness at a hearing or trial.” Rule 9016 of the Federal

 26 Rules of Bankruptcy Procedure states that Rule 45 of the Federal Rules of Civil

 27 Procedure applies in bankruptcy cases. Rule 45(c)(2) provides that a subpoenaed party

 28 may be required to attend at any place within 100 miles from the place where that person


                                                 12
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31          Desc
                           Main Document     Page 13 of 29



  1 resides, is employed, or transacts business in person. Here, the Trustee proposes to

  2 conduct the examination of Ullman via “zoom.com” such that there will no inconvenience

  3 to Ullman. The examination will be recorded by audio, audiovisual, and/or stenographic

  4 means. If the examination is not completed on the date set forth herein, it will continue

  5 from business day to business day, Sundays and holidays excepted, until completed

  6 unless otherwise agreed by the parties.

  7                                              VII.

  8                                        CONCLUSION

  9                The requested production of documents and oral examination are central to

 10 the Trustee’s independent investigation into the Debtor’s assets and liabilities which will

 11 assist the Trustee in her administration of the estate. Accordingly, the Trustee requests

 12 that the Court order Ullman to produce documents responsive to the requests in Exhibit

 13 “A” on or before July 21, 2022. In light of anticipated continuation of office closures

 14 related to the COVID-19 pandemic, the Trustee requests that the documents be

 15 produced electronically by email to ron@ronaldrichards.com and

 16 morani@ronaldrichards.com. Due to the limited scope of the Motion, the Trustee

 17 anticipates that further document production(s) could be necessary and the Trustee,

 18 therefore, reserve the right to serve additional document requests.
 19                In addition, the Trustee requests that the Court order Michael J. Ullman and

 20 the Custodian of Records for ULLMAN ACCOUNTANCY CORP to appear for

 21 examination, under oath, on July 23, 2021, at 1:00 p.m., Pacific Time. In light of

 22 anticipated continuation of office closures related to the COVID-19 pandemic, the

 23 examination shall take place via “zoom.com” and the instructions for the zoom meeting

 24 shall be provided to Ullman no later than July 21, 2021, unless the Trustee, in her sole

 25 discretion, designates another means of electronic examination.

 26

 27

 28


                                                  13
Case 2:20-bk-21022-BR   Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31      Desc
                        Main Document     Page 14 of 29



  1 DATED: June 23, 2021              Law Offices of Ronald Richards & Associates, APC

  2

  3

  4                                   By: /s/ Ronald Richards       _________________
                                          Ronald Richards
  5                                       Special Litigation Counsel for Elissa D. Miller,
                                          Chapter 7 Trustee
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                           14
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                           Main Document     Page 15 of 29



  1                          DECLARATION OF RONALD RICHARDS

  2                I, Ronald Richards, declare:

  3                1.     I am an individual over the age of eighteen, a principal of Law Offices

  4 of Ronald Richards & Associates, APC, and am duly admitted to practice before this

  5 Court. I am one of the attorneys principally responsible for the representation of Elissa D.

  6 Miller (the “Trustee”), the duly appointed, qualified, and acting chapter 7 trustee for the

  7 estate of the debtor Girardi Keese (the “Debtor”) in this case. I have personal knowledge

  8 of the facts set forth below, and if called as a witness, could and would competently

  9 testify thereto under oath.

 10                2.     I make this declaration in support of the “Notice of Motion and Motion

 11 for Order Requiring Production of Documents Pursuant to Rule 2004 of the Federal Rules

 12 of Bankruptcy Procedure; Memorandum of Points and Authorities; Declaration of Ronald

 13 Richards in Support Thereof” (the “Motion”), pursuant to which the Trustee requests,

 14 pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure and Local

 15 Bankruptcy Rule 2004-1, an order directing ULLMAN ACCOUNTANCY CORP and

 16 Michael J. Ullman (“Ullman”) to produce the documents identified in Exhibit “A” attached

 17 hereto (the “Requested Documents”) by no later than July 21, 2021, and that Ullman

 18 appear for examination, under oath, and that such examination take place on July 23,
 19 2021, at 1:00 p.m., Pacific Time.

 20                          [Remainder of page intentionally left blank]

 21

 22

 23

 24

 25

 26

 27

 28


                                                  15
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31         Desc
                          Main Document     Page 16 of 29



  1               3.     In accordance with Local Bankruptcy Rule 2004-1(a), the Trustee’s

  2 SLC contacted Michael Ullman’s office at 8:30am and discussed the meet and confer

  3 requirement with Kathleen P., his assistant. She provided an email address. SLC sent

  4 an email confirming the meet and confer and confirming that Ullman would want a court

  5 order to release the financial documents. Later in the morning, SLC spoke again with

  6 Kathleen P. and confirmed the email was received. SLC requested during that call Mr.

  7 Ullman send a response email confirming the documents would not be produced without

  8 a court order. A second email was sent to Mr. Ullman requesting him to confirm he

  9 required a court order. A third call was placed by the SLC who again spoke to Kathleen

 10 P.. Now, instead of Mr. Ullman being in the office, he had to leave for an unexpected

 11 “emergency” meeting. SLC has made a good faith effort to meet and confer and advised

 12 Kathleen P. he had tried and could not force Mr. Ullman to speak to him.

 13               I declare under penalty of perjury under the laws of the United States of

 14 America that the foregoing is true and correct.

 15               Executed this 23rd day of June, 2021.

 16

 17                                            /s/ Ronald Richards
                                               Ronald Richards
 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                16
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31         Desc
                          Main Document     Page 17 of 29



  1                                         EXHIBIT A

  2                                      INSTRUCTIONS

  3                 1.   You are instructed to produce the Requested Documents (as defined

  4 and described below) that are in your possession, custody or control, including, but not

  5 limited to, Requested Documents in the possession of your attorneys, accountants,

  6 bookkeepers, agents, and/or representatives. You are further instructed to produce the

  7 Requested Documents as they are kept in the usual course of business. In addition,

  8 Requested Documents are to be produced in their entirety; redacted Requested

  9 Documents will not constitute compliance with this request.

 10                 2.   If you contend that the contents of a Requested Document are

 11 protected from disclosure because of privilege or the work-product doctrine, you must

 12 supply a description of that Requested Document by providing the following information:

 13                      A.     Each privilege or doctrine which you contend protects the

 14 contents of that Requested Document from disclosure;

 15                      B.     Each fact upon which you rely to support your claim of

 16 privilege;

 17                      C.     The type of Requested Document (e.g., letter, memorandum,

 18 telegram, facsimile transmission, e-mail, computer database, notes, memorandum of
 19 telephone conversation, etc.);

 20                      D.     The date of the Requested Document or if it bears no date,

 21 the date on which it was prepared;

 22                      E.     The name of each author of the Requested Document;

 23                      F.     The name of each person to whom the Requested Document

 24 was directed;

 25                      G.     The name of each person who received or reviewed the

 26 Requested Document or to whom the Requested Document or a copy of it was supplied;

 27 and

 28                      H.     The general subject matter of the Requested Document.


                                                17
Case 2:20-bk-21022-BR       Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31         Desc
                            Main Document     Page 18 of 29



  1                 3.     In the event that any Requested Document described below has

  2 been destroyed, discarded, or otherwise disposed of (a “Disposal”), each such

  3 Requested Document is to be identified as completely as possible, including, without

  4 limitation, the following information:

  5                        A.     The type of Requested Document (e.g., letter, memorandum,

  6 telegram, facsimile transmission, e-mail, computer database, notes, memorandum of

  7 telephone conversation, etc.);

  8                        B.     The date of the Requested Document or, if it bears no date,

  9 the date on which it was prepared;

 10                        C.     The name of each author of the Requested Document;

 11                        D.     The name of each person to whom the Requested Document

 12 was directed;

 13                        E.     The name of each person who received or reviewed the

 14 Requested Document or to whom the Requested Document or a copy thereof was

 15 supplied;

 16                        F.     The general subject matter of the Requested Document;

 17                        G.     The date of Disposal;

 18                        H.     The manner of Disposal;

 19                        I.     The reasons for the Disposal;

 20                        J.     The name of the person who authorized the Disposal;

 21                        K.     The name of the person who disposed of the Requested

 22 Document;

 23                        L.     The name of the custodian of the Requested Document at the

 24 time of the Disposal.

 25                 4.     These requests are not limited as to time period unless so stated.

 26                                          DEFINITIONS

 27                 The following definitions apply herein:

 28                 A.     The term “Case” shall mean that bankruptcy case styled In re Girardi


                                                  18
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31          Desc
                           Main Document     Page 19 of 29



  1 Keese, presently pending in the United States Bankruptcy Court, Central District of

  2 California, Los Angeles Division, bearing Case No. 2:20-bk-21022-BR commenced on

  3 December 18, 2020.

  4                B.     The term “Claim” shall have the meaning ascribed to it in 11 U.S.C. §

  5 101(5).

  6                C.     The terms “Trustee” or “Miller” shall mean Elissa D. Miller, the duly

  7 appointed, qualified, and acting chapter 7 trustee for the Debtor’s estate.

  8                D.     The term “Creditor” shall have the meaning ascribed to it in 11

  9 U.S.C. § 101(10).

 10                E      The term “Communications” shall mean any transmission of

 11 information from one person or entity to another by mail, facsimile, electronic mail, text

 12 message, instant messaging, audio recordings, journals, diaries, logs, or calendars,

 13 including (without limitation) any form of memorialization of personal meetings,

 14 conferences, telephone conversations, radio, electronic mail, teleconference, etc.

 15                F.     The term “Debt” shall have the meaning ascribed to it in 11 U.S.C. §

 16 101(12).

 17                G.     The term “Involuntary Petition” shall mean that certain involuntary

 18 chapter 7 petition styled In re Girardi Keese, presently pending in the United States
 19 Bankruptcy Court, Central District of California, Los Angeles Division, bearing Case No.

 20 2:20-bk-21022-BR.

 21                H.     The term “Ullman” shall mean ULLMAN ACCOUNTANCY CORP,

 22 Michael J. Ullman and any of their respective employees, affiliates, representatives,

 23 agents, attorneys, accountants, and all other persons acting or purporting to act on their

 24 behalf.

 25                I.     The term “Erika” shall mean Erika Jayne aka Erika Girardi aka Erika

 26 Chahoy, and any of their respective employees, affiliates, representatives, agents,

 27 attorneys, accountants, and all other persons acting or purporting to act on her behalf.

 28                J.     The term “Petition Date” shall mean December 18, 2020, the date


                                                  19
Case 2:20-bk-21022-BR      Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31             Desc
                           Main Document     Page 20 of 29



  1 the Involuntary Petition was filed.

  2                 K.     The terms “and” or “or” or “and/or” shall be construed either

  3 disjunctively or conjunctively or both, as necessary, to bring within the scope of any

  4 request for responses which might otherwise be construed to be outside the scope.

  5                 L.     The term “Contact Information” shall mean information upon which a

  6 person or entity may be reached via mail, telephone, facsimile, e-mail or in person or any

  7 other medium that is reasonable, and shall include without limitation, present and last

  8 known address(es), phone number(s), facsimile number(s), and e- mail address(es).

  9                 M.     The terms “Document” or “Documents” shall mean and includes any

 10 medium, including without limitation, writings, drawings, graphs, charts, photographs,

 11 audio and video recordings, computerized records, such as e-mails, microfilm,

 12 microfiche, data compilations, upon which intelligence or information can be recorded,

 13 maintained or retrieved, including without limitation, the original or a copy thereof,

 14 regardless of the origin and location, of any writing or recording of any type or

 15 description, however produced or reproduced, which is in your or your representatives’

 16 possession, custody or control, or to which you have or had access, or of which you have

 17 knowledge or which you have a right or privilege to examine upon request or demand,

 18 and includes any and all writings and recordings as the term is used in Rule 1001(1) of
 19 the Federal Rules of Evidence and includes the original (or a copy if the original is not

 20 available) and any nonidentical copies (whether different from the original because of

 21 notes made on the copy or otherwise).

 22                 N.     The terms “relate to”, “refer to”, “evidence”, “concern”, “pertain to”

 23 and “pertaining to” shall mean mentioning, discussing, including, summarizing,

 24 describing, reflecting, containing, referring to, relating to, depicting, connected with,

 25 embodying, evidencing, constituting, concerning, reporting, purporting or involving an act,

 26 occurrence, event, transaction, fact, thing, or course of dealing.

 27                 O.     The term “you” or “your” shall mean ULLMAN ACCOUNTANCY

 28 CORP, Michael J. Ullman, both collectively, and Michael J. Ullman individually, and any


                                                   20
Case 2:20-bk-21022-BR       Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31           Desc
                            Main Document     Page 21 of 29



  1 of their respective employees, affiliates, representatives, agents, attorneys, accountants,

  2 and all other persons acting or purporting to act on their behalf. The term “Ullman” shall

  3 be used interchangeably with the terms “you” or “your”.

  4                 P.     The singular form of a word should be interpreted as plural and the

  5 plural should be interpreted as singular to give the word or words the broadest possible

  6 meaning.

  7                 Q.     The masculine gender of any word shall be construed to include the

  8 masculine, feminine, and neuter gender.

  9                                    REQUESTED DOCUMENTS

 10                 1.     All communications between you and Erika, or where a third party

 11 was on the email chain or group text message. including, but not limited to, emails and

 12 text messages.

 13                 2.     All financial statements, pleadings, or non-privileged portions of the

 14 legal family law file for Erika.

 15                 3.     All communications between you and attorney Michael Abrams or

 16 Thomas Girardi.

 17                 4.     All communications between Ullman and Larry A. Ginsburg or Harris

 18 Ginsburg LLP or any its employees.
 19                 5.     All documents evidencing any payments you received from Erika, or

 20 any third party on Erika’s behalf, including, without limitation, copies of checks, cashier’s

 21 checks, money orders, wire transfers, or other forms of payment.

 22                 6.     All receipts documenting any form of payment you received from

 23 Erika, or any third party on Erika’s behalf.

 24                 7.     All documents from any credit reporting agency regarding Erika.

 25                 8.     All checks, cashier’s checks, money orders, wire transfers, or other

 26 forms of payment you received from Erika, or any third party on Erika’s behalf, meant to

 27 serve as a retainer or payment of a Ullman invoice including any professionals retained

 28 by Ullman.


                                                   21
Case 2:20-bk-21022-BR     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31             Desc
                          Main Document     Page 22 of 29



  1                10.    All financial documents and/or financial statements you received

  2 from Erika, or any third party on Erika’s behalf, or you prepared for Erika.

  3                11.    All communications between Ullman Accountancy Corp., Michael

  4 Ullman, Allen Ullman, or Platinum Financial Management Inc. and any lender, financial

  5 institution, or Bravo TV on behalf of Erika.

  6                12.    All bank statements you have in your possession, custody or control

  7 for the following banks for Pretty Mess Inc., EJ Global, LLC, Erika Chahoy, Erika Girardi,

  8 Erika Jayne, any company that you manager at Erika’s direction.

  9                13.    All canceled checks, wire receipts, you have in your possession,

 10 custody, or control for Pretty Mess Inc., EJ Global, LLC, Erika Chahoy, Erika Girardi,

 11 Erika Jayne, any company that you manager at Erika’s direction.

 12                14.    All invoices you have provided Erika for any services you have

 13 provided.

 14                15.    All communications you have received for Pretty Mess Inc., EJ

 15 Global, LLC, Erika Chahoy, Erika Girardi, Erika Jayne, any company that you manager at

 16 Erika’s direction, from the Internal Revenue Service, Franchise Tax Board, or any other

 17 taxing agency.

 18                16.    All payments received from BravoTV, Real Housewives of Beverly

 19 Hills franchise, or NBC.

 20                17.    All payments Erika has made to any employee, assistant, make up

 21 artist, hair dress on her behalf including but not limited to any member of her GLAM

 22 squad.

 23                18.    All loan documents, financial statements, and payments made for the

 24 November 3, 2020 (same date as divorce filing) auto purchase from Desert Europeon

 25 Motors.

 26                19.    Copies of all titles or leases of any vehicle driven by Erika including

 27 but not limited to her JP Morgan chase bank loan.

 28


                                                   22
        Case 2:20-bk-21022-BR                     Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31                                      Desc
                                                  Main Document     Page 23 of 29



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
PO Box 11480
Beverly Hills, CA 90213


A true and correct copy of the foregoing document entitled (specify): __________________________________________
Notice of Motion and Motion for a 2004 examination for Ullman Accountancy Corp, Michael Ullman
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 23, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       X    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 23, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


Michael Ullman
Ullman Accountancy Corp
9200 Sunset Blvd. Suite 600
West Hollywood, CA 90069
Via email pdf to
michael@pfmi.com with copy to katherine.petrie@pfmi.com.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 23, 2021                   Ronald Richards                                                /s Ronald Richards
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21022-BR          Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31                  Desc
                               Main Document     Page 24 of 29



2:20-bk-21022-BR Notice will be electronically mailed to:

Kyra E Andrassy on behalf of Plaintiff Elissa Miller
kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Rafey Balabanian on behalf of Creditor Edelson PC
rbalabanian@edelson.com, docket@edelson.com

Michelle Balady on behalf of Creditor Bedford Law Group, APC
mb@bedfordlg.com, leo@bedfordlg.com

William C Beall on behalf of Interested Party Mullen & Henzell, LLP
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party Shane Horton
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Defendant Boris Treyzon Esq
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
Case 2:20-bk-21022-BR           Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31              Desc
                                Main Document     Page 25 of 29



richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, LLC
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Creditor Southern California Gas Company
richard.esterkin@morganlewis.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Timothy W Evanston on behalf of Plaintiff Elissa Miller
tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
Case 2:20-bk-21022-BR           Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31        Desc
                                Main Document     Page 26 of 29




Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

James J Finsten on behalf of Interested Party Courtesy NEF
, jimfinsten@hotmail.com

Alan W Forsley on behalf of Interested Party Courtesy NEF
alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Suzanne C Grandt on behalf of Interested Party Courtesy NEF
suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com
Case 2:20-bk-21022-BR          Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31                  Desc
                               Main Document     Page 27 of 29



Sheryl K Ith on behalf of Creditor Daimler Trust
sith@cookseylaw.com, sith@ecf.courtdrive.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

Lillian Jordan on behalf of Interested Party Courtesy NEF
ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM

Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
Lew@Landaunet.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Elizabeth A Lombard on behalf of Creditor American Express National Bank c/o Zwicker & Associates, P.C.
elombard@zwickerpc.com, bknotices@zwickerpc.com

Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Craig G Margulies on behalf of Defendant Boris Treyzon Esq
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Peter J Mastan on behalf of Interested Party Erika Girardi
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R. Matthai on behalf of Defendant David Lira
ematthai@romalaw.com, lrobie@romalaw.com

Edith R. Matthai on behalf of Interested Party Courtesy NEF
Case 2:20-bk-21022-BR           Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31          Desc
                                Main Document     Page 28 of 29



ematthai@romalaw.com, lrobie@romalaw.com

Kenneth Miller on behalf of Interested Party Courtesy NEF
kmiller@pmcos.com, efilings@pmcos.com

Elissa Miller (TR)
CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Carmela Pagay on behalf of Interested Party Courtesy NEF
ctp@lnbyb.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

David M Reeder on behalf of Interested Party Courtesy NEF
david@reederlaw.com, secretary@reederlaw.com

Ronald N Richards on behalf of Creditor Law Offices of Phili Sheldon APC
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Plaintiff Robert P Finn
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Trustee Elissa Miller (TR)
ron@ronaldrichards.com, morani@ronaldrichards.com

Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
Kevin@portilloronk.com, Attorneys@portilloronk.com

William F Savino on behalf of Creditor California Attorney Lending II, Inc.
wsavino@woodsoviatt.com, lherald@woodsoviatt.com
Case 2:20-bk-21022-BR           Doc 427 Filed 06/23/21 Entered 06/23/21 12:08:31                    Desc
                                Main Document     Page 29 of 29




Kenneth John Shaffer on behalf of Creditor Frantz Law Group, APLC
johnshaffer@quinnemanuel.com

Richard M Steingard on behalf of Other Professional Christopher Kamon
, awong@steingardlaw.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Philip E Strok on behalf of Trustee Elissa Miller (TR)
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
jfinnerty@actslaw.com, sgonzales@actslaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric D Winston on behalf of Creditor Frantz Law Group, APLC
ericwinston@quinnemanuel.com

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

Timothy J Yoo on behalf of Interested Party Jason M. Rund
tjy@lnbyb.com
